DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jp2008533481A, hereafter “481”.
Regarding claim 1, “481”, discloses  a device for measuring force by resistive detection and double Wheatstone bridge with features of the claimed invention including a strain body (see figures 1 and 2), comprising: a central portion (element 13); an outer peripheral portion (element 14) surrounding the central portion; connecting portions (element 12), connecting the central portion and the outer peripheral portion; first and second strain sensors (elements Rx1 and Rx4), provided on main surfaces of the connecting portions; reference resistors (elements Ry1 and Ry4)  provided on a main surface of the central portion, and constructing a bridge circuit with the first strain sensors; and a full bridge circuit which is provided on the main surfaces of the connecting portions and in which a pair of the serially connected second strain sensors are connected in parallel (see figure 3).  

Regarding claim 9, Liu et al., show diagonal symmetry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008533481A, hereafter “481”’, in view of Liu et al., U.S. Publication Number 2004/0045372.  
Regarding claim 2, due to its simple concept presentation, “481”, does not show any supports, however, the use of supports for load sensors with central and peripheral portions is well known in the art.  Liu et al., that discloses a force moment sensor, is presented to show such arrangement (see figures 1-6).  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify “481” to utilize Liu et al., teachings to provide for such support member in order to be able to connect the sensor to any desired structure, for proper operation.
	Regarding claims 4, in order for the system to perform properly there should be related required wires for connecting to circuit and power source.
Regarding claim 10, Liu et al., show diagonal symmetry.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008533481A, hereafter “481”’, or ( in view of Liu et al., U.S. Publication Number 2004/0045372 ), and further in view of Izumi U.S. Patent Number 4,849,730
Regarding these claims, the applied arts do not elaborate on the nature of the stain gauge.  Strain gauges, however, come in variety shapes and forms, and a metal thin film strain gauge with chrome or related material is well known in the art.  Isumi et al, for example, discloses a force detecting device teaching or suggesting features of the claimed invention (see claims 1 and 5).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify the combine art “481”/ Liu et al, to use any kind of suitable form of the strain gauge base on convenient or the design suggestion of a specific intended use.

Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, March 12, 2021